Citation Nr: 1613974	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-44 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Rhode Island Army National Guard from January 1976 to April 1976 and from June 12, 1976 to June 26, 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2012, the Veteran testified at a Board hearing before the undersigned Administrative Law Judge (ALJ) at the RO in Providence, Rhode Island.  The transcript from that hearing has been associated with the file.  In April 2013, the undersigned ALJ remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran asserts that he has a left hip disorder as a result of a Jeep accident which occurred while he was on ACDUTRA.  In a June 1976 Line of Duty report, the Veteran was noted to have been involved in a Jeep accident where he injured his left hip.  

In December 2009, the Veteran's private physician, James Stubbert, M.D., submitted a statement noting that the Veteran was involved in a rollover Jeep accident while in service.  He opined that it was medically possible that the Veteran's injuries from the 1976 accident were contributing to his current disabilities.  However, Dr. Stubbert did not identify any current left hip diagnosis.      

At his June 2011 VA examination, the Veteran reported that his right knee, bilateral hips, and back began bothering him after the Jeep accident.  He was diagnosed with mild degenerative changes of the right knee and right hip.  The Veteran was also diagnosed with degenerative changes of the lumbar spine.   The examiner found no bony abnormality of the Veteran's left hip, nor was he diagnosed with degenerative joint disease.  The June 2011 VA examiner opined it was at least as likely as not that the Veteran's claimed conditions were a result of his Jeep rollover accident.  Her rationale was that the trauma suffered from the weight of the Jeep when it overturned, and the jarring to the joints as it rolled over, would have caused these disabilities.  The Veteran also has noted degenerative changes, which can be caused by mechanical trauma.

In sum, the above evidence indicates that the Veteran suffered trauma to various joints, including his left hip, during ACDUTRA in June 1976.  Both Dr. Stubbert and the June 2011 VA examiner have attributed his current joint disorders (for which service connection has already been granted) to the in-service injury.  However, the evidence did not contain any diagnosis of a current left hip disorder.  Accordingly, the Board remanded the case in April 2013 to obtain potentially relevant treatment records concerning the Veteran's left hip from James M. Stubbert, M.D.; the Pain Clinic in Swansea; and by Dr. Mabie in Fall River.  

In April 2013, the RO wrote to the Veteran and requested that he complete and return authorizations so that his records could be obtained from Drs. Stubbert and Mabie.  However, no mention was made of the Pain Clinic in Swansea.  Therefore, these records must be obtained on remand.  As the case must be remanded, any VA treatment records should also be obtained.

Additional records were obtained from Dr. Mabie dated in October 2007 showing that the Veteran complained of hip pain.  It was noted that an x-ray of the left hip showed a mild irregularity of the cortex of the left femoral neck, but there was no "complete fracture of the femoral head, well maintained acetabular, morphologies well maintained."  Dr. Mabie did not diagnose a left hip disorder.  Similarly, on VA examination in January 2016 it was noted that the Veteran had abnormal motion and decreased strength (i.e., 4/5) of the left hip, but no diagnosis of a left hip disorder was provided.  On remand, the Veteran must be scheduled for a VA examination of his left hip to determine whether there is a current disability.

Also, subsequent to the Board's April 2013 remand, the RO issued a supplemental statement of the case (SSOC) in June 2013 addressing the issue of service connection for a right hip disability.  However, in its April 2013 decision the Board granted service connection for right hip disability.  It appears that the RO, in its June 2013 SSOC, mistakenly readjudicated the wrong claim.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Pain Clinic in Swansea.

2.  Make arrangements to obtain the Veteran's complete VA treatment records.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of his left hip.  The entire claims file, to include a copy of this REMAND, 
must be provided to the VA examiner, who must note its review.

The examiner must identify all current left hip disorders found to be present.  All appropriate testing, to include x-rays if indicated, must be accomplished to determine whether a current left hip disability exists.  

In determining whether a current left hip disability exists, the examiner must acknowledge the October 2007 record from Dr. Mabie noting that an x-ray of the Veteran's left hip showed a mild irregularity of the cortex of the left femoral neck, as well as the January 2016 VA examination report showing abnormal motion and decreased strength of the left hip.

The examiner must provide a complete rationale for his or her opinion.

4.  Finally, readjudicate the Veteran's claim for service connection for a left hip disorder.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

